Citation Nr: 1114340	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a shrapnel scar under the jaw.

2.  Entitlement to service connection for a scar of the left cheek.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran had verified active duty in the Air Force from September 1977 to September 1981.  He also had additional service in the Army National Guard, including a verified period of active duty from October 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In April 2005, the Veteran testified at a Travel Board hearing sitting at the RO.  A transcript of the hearing is of record.  

In August 2005 and December 2009, the Board, in pertinent part, remanded the issues of entitlement to service connection for a shrapnel scar under the jaw and entitlement to service connection for a scar of the left cheek for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In February 2003 and February 2004 statements, the Veteran appears to have raised issues of whether there was clear and unmistakable error (CUE) in "all previous decisions" regarding his claims.  Any such issues are not before the Board at this time and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2005, the Veteran testified at a hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.  That Veterans Law Judge has since left the Board.  He was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, which he accepted.

In order to afford the Veteran due process, the case must be remanded to the RO for an appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, at the RO, in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

